HOBSON, Acting Chief Judge.
Appellant pled guilty to the escape from lawful custody. Pursuant to a plea bargain he was sentenced to ten years imprisonment with the provision that if the original charges for which he was in custody were set aside on appeal and he was not tried or sentenced again, the sentence would be only four years.
Appellant argues that this sentence is improper. We agree. As stated by the Supreme Court:
“[I]t is of great importance to the prisoner that the sentence should be definite and certain, so as to advise him and the officer charged with its execution of the time of its commencement and termination, without' being required to inspect the records of another court or the record of another case.” Wallace v. State, Fla.1899, 41 Fla. 547, 26 So. 713, at page 725.
*127The case is remanded to the trial court for entry of a corrective sentence.
The judgment is affirmed and the cause is remanded with directions.
BOARDMAN and SCHEB, JJ., concur.